--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 


_________________________________________________________________
AIRCRAFT PURCHASE AGREEMENT C-GVTA




Dated as of December 22, 2006
Between


WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
Not in its individual capacity but solely as Owner Trustee
(“Seller”)


And


COMPASS CAPITAL CORPORATION
(“Buyer”)


One 1989 DeHavilland DHC-8-301 with m/s/n 190 bearing registration marks C-GVTA
and Two Pratt & Whitney Model 100-123 engines m/s/n PCE 123063 and PCE 123064


_________________________________________________________________





1

--------------------------------------------------------------------------------




AIRCRAFT PURCHASE AGREEMENT C-GVTA


This AIRCRAFT PURCHASE AGREEMENT C-GVTA, dated as of December 22, 2006 (this
“Agreement”) is entered into by and between Wells Fargo Bank Northwest, National
Association (as successor to First Security Bank, National Association), not in
its individual capacity but solely as Owner Trustee (“Seller,” “Lessor” or the
“Owner Trustee”) on behalf of Owner Participant (as defined below) and Compass
Capital Corporation, a California corporation (“Buyer”).


RECITALS


A. Seller is the owner of the Aircraft, acting as Owner Trustee on behalf of
Owner Participant under the Trust Agreement (such term and other capitalized
terms used without definition having the meanings given to them in Section 1
below).


B. The Aircraft is presently leased to the Lessee under the Lease.


C. Buyer wishes to purchase the Aircraft from Seller and to assume Seller’s
rights and obligations under the Lease, and Seller wishes to sell the Aircraft
to Buyer and to assign to Buyer Seller’s rights and obligations under the Lease,
all on the terms and conditions hereinafter set forth. 


AGREEMENT


NOW THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained the parties hereby agree as follows:


1. Definitions. For all purposes of this Agreement, unless the context requires
otherwise, in addition to those terms defined elsewhere in this Agreement, each
of the following terms shall have the meanings indicated below and, in each
case, defined terms may be used in either the singular or the plural, as
circumstances may warrant:


“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
including, without limitation, any limited partnership, limited liability
company or grantor trust of which such Person or any Affiliate of such Person is
the trustee or sole grantor sole or co-general partner or managing agent and any
members of any limited liability company and any Affiliate of such Person, such
limited partnership, limited liability company or grantor trust.


“Aircraft” shall mean, collectively, the Airframe and the Engines and including
therewith all parts, components, instruments, appurtenances, accessories,
furnishings and other equipment of whatever nature which are incorporated or
installed in or attached thereon and all Records pertaining thereto.


2

--------------------------------------------------------------------------------


“Airframe” shall mean the DeHavilland DHC-8-301 with m/s/n 190 built in 1989 and
bearing Canadian registration mark C-GVTA.


“Assignment Agreement” shall mean the Agreement for Assignment and Assumption of
Lease substantially in the form attached hereto as Exhibit A.


“Aviation Authority” shall mean the Canadian Minister of Transport.


“Aviation Counsel” shall mean Crowe & Dunlevy, Oklahoma City, Oklahoma.


“Buyer Indemnitees” shall mean Buyer and its respective Affiliates and their
officers, directors, shareholders, agents and employees.


“Casualty Occurrence” shall mean any of the following events with respect to the
Aircraft: (i) the total loss of such Aircraft or the use thereof due to theft,
disappearance, destruction, damage beyond economic repair or rendition of such
Aircraft permanently unfit for use for any reason whatsoever, (ii) any damage to
the Airframe or an Engine which results in an insurance settlement with respect
to such property on the basis of a total loss, or (iii) the condemnation,
confiscation, appropriation or seizure of, or requisition of title to such
property or the use of such property by or on the authority of any governmental
authority or purported governmental authority.


“Chief Dispatcher’s Certificate” shall mean the Certificate of the Chief
Dispatcher of the Lessee to be delivered by the Lessee on the Closing Date
specifying the date, time and location of the Aircraft over international
waters.


“Closing” shall mean the consummation of the sale of the Aircraft and the
assignment of the Lease pursuant to this Agreement.


“Closing Date” shall mean the date specified in the Chief Dispatcher’s
Certificate or another date mutually agreed upon by Buyer and Seller.


“Delivery Location” shall mean in a location in international airspace as
specified in the Chief Dispatcher’s Certificate


“Delivery Receipt” shall mean a Delivery Receipt substantially in the form of
Exhibit B hereto.


“Effective Time” shall mean the time of the arrival of the Aircraft at the
Delivery Location, as specified in the Chief Dispatcher’s Certificate.
 
“Engines” shall mean the two (2) Pratt & Whitney Model 100-123 engines m/s/n PCE
123063 and PCE 123064 (each of which engines has 550 or more rated shaft takeoff
horsepower or the equivalent of such horsepower).


3

--------------------------------------------------------------------------------


“Event of Default” shall have the meaning specified therefor in the Lease.


“Event of Loss” shall have the meaning specified therefor in the Lease.


“International Registry” shall mean the International Registry of Mobile Assets.


“Irrevocable Closing Agreement (S/N 190)” shall mean the Irrevocable Closing
Agreement (S/N 190) substantially in the form attached hereto as Exhibit D.


“Lease” shall mean the Aircraft Lease Agreement dated as of June 26, 1996
between PLM Worldwide Leasing Corp. (“Worldwide”) as Lessor and Lessee (as
successor to Time Air Inc.) as Lessee, as assigned by Worldwide to PLM
Transportation Equipment Corporation (“TEC”) on June 26, 1996 and re-assigned by
TEC to Worldwide on September 26, 1996 and as assigned by Worldwide to Lessor by
the Assignment of Lease Agreement dated as of September 26, 1996, as amended by
the Aircraft Lease Amendment dated as of September 26, 1996 between Worldwide,
TEC, Lessor and Time Air Inc., as further amended by the Amended and Restated
Payment Deferral Agreement dated as of May 6, 1997, between Time Air Inc.,
Worldwide, TEC and the Owner Trustee, as further amended by the letter agreement
dated as of November 11, 2003 between Jazz Air Inc. (as successor to Time Air
Inc. and a predecessor to the Lessee) and the Owner Trustee, as further amended
by the letter agreement dated as of November 1, 2004 between the Owner Trustee
and the Lessee, as assigned by Jazz Air Limited Partnership to Jazz Air LP by
Notice of Assignment to the Owner Trustee dated March 2, 2006 and as further
amended by the letter agreement dated as of November 1, 2006 between the Owner
Trustee and the Lessee, together with all exhibits, schedules, riders, and
attachments related thereto.


“Lender” shall mean Wells Fargo Equipment Finance, Inc., a Delaware corporation.


“Lessee” shall mean Jazz Air Limited Partnership, as successor to Jazz Air Inc.,
as successor to Time Air Inc.


“Lien” shall mean any mortgage, pledge, lien, encumbrance, lease, and security
interest or claim against title to or right of possession.


“Novation Agreement” shall mean an Aircraft Lease Novation and Amendment
Agreement 190 by and among Seller, Buyer and Lessee, in mutually agreeable form
and dated as of the Closing Date.


“Owner Participant” shall mean PLM Equipment Growth Fund V Liquidating Trust, a
liquidating trust formed under the laws of the State of Delaware, as successor
to PLM Equipment Growth Fund V.


“Permitted Liens” shall mean (i) the Lease, including the interest of the Lessee
arising under the Lease and (ii) such encumbrances as may be permitted under
clauses (a), (d) and (e) of the definition of “Permitted Lien” as defined in the
Lease.


4

--------------------------------------------------------------------------------


“Person” shall mean and include any individual person, corporation, partnership,
limited liability company, limited partnership, limited liability partnership,
firm, joint stock company, joint venture, trust, estate, unincorporated
organization, association or governmental entity.


“Purchase Price” shall have the meaning specified in Section 2(b) hereof.


“Records” shall mean all records associated with the Aircraft on the Closing
Date, including, without limitation, the flight, engineering, and maintenance
manuals, drawings, documents, equipment lists, operational records, maintenance
records and other data pertaining to the Aircraft.


“Rent” shall have the meaning specified therefor in the Lease.


“Seller Indemnitee” shall mean Seller and Owner Participant and their respective
Affiliates and their respective officers, directors, shareholders, agents and
employees.


“Taxes” shall mean all taxes, fees, levies, imposts, duties, assessments,
value-added taxes, withholdings, deductions and other charges of any nature
whatsoever, or any amount payable on account of or as security for any of the
foregoing (but not including taxes imposed on or payable with respect to the
income of Seller or Owner Participant), payable as a result of the consummation
of the transactions contemplated by this Agreement at the instance of or imposed
as a result by any statutory, governmental, international, state, federal, local
or municipal authority, agency, body or department whatsoever, together with any
and all fines, penalties, additions to tax and/or interest computed by reference
thereto.


“Trust Agreement” shall mean Trust Agreement dated as of October 16, 1989
between Wells Fargo Bank Northwest, National Association (as successor to First
Security Bank, National Association) as Owner Trustee and Owner Participant (as
successor to PLM Equipment Growth Fund V as successor to PLM Transportation
Equipment Corporation) as Owner Participant, as amended by the First Amendment
to Trust Agreement dated May 11, 1990, the Trust Agreement Amendment dated May
8, 1995, the Amendment to Trust Agreement dated as of August 29, 2003 and the
Acknowledgement and Consent Agreement (C-GVTA) dated as of June 30, 2006 by and
among the Owner Trustee, PLM Equipment Growth Fund V, the Owner Participant, and
PLM Financial Services, Inc. individually and as Trustee of the PLM Equipment
Growth Fund V Liquidating Trust.


“Warranty Bill of Sale” shall mean a Warranty Bill of Sale with respect to the
Aircraft substantially in the form of Exhibit C hereto.


5

--------------------------------------------------------------------------------


2. Sale of the Aircraft; Purchase Price; Assignment and Assumption; Closing.


(a) Subject to the terms and conditions specified in this Agreement, on the
Closing Date and at the Effective Time, (i) Buyer hereby agrees to purchase from
Seller, and Seller hereby agrees to sell to Buyer, the Aircraft and all Records
with respect thereto and (ii) Seller agrees to assign to Buyer, and Buyer agrees
to assume from Seller, Seller’s rights and obligations under the Lease. Seller
and Buyer acknowledge and agree that Lessee has required that the Aircraft
arrive at the Delivery Location on December 22, 2006 or December 23, 2006 at a
time specified by Lessee and that at such time contemporaneous payment of the
Purchase Price will be impossible Accordingly, Buyer and Seller hereby that upon
satisfaction or waiver of all conditions precedent to the Closing (other than
arrival of the Aircraft at the Delivery Location and payment of the Purchase
Price), all documents to be delivered at the Closing shall be deemed delivered
and shall be released as of the Effective Time and the Closing shall be deemed
to have occurred as of the Effective Time, subject only to the Irrevocable
Closing Agreement (S/N 190) becoming effective upon such Closing and the
condition subsequent of payment of the Purchase Price by Lender pursuant to the
Irrevocable Closing Agreement (S/N 190).


(b) Buyer shall purchase the Aircraft “as is, where is,” at the Delivery
Location and at the Effective Time. The purchase price due to Seller (the
“Purchase Price”) shall be $2,655,993.15, calculated as follows: (i) $2,645,000
plus (ii) an additional amount calculated by multiplying $2,675,000 times the
daily equivalent of 6.0% per annum, compounded annually (such daily equivalent
being $439.73 per day), for the period from and including November 27, 2006 to
but not including the Closing Date minus (iii) the amount of any payment of Rent
paid by the Lessee under the Lease after November 27, 2006 and received by the
Seller on or prior to the Closing Date. Buyer shall be entitled to receive all
Rent payable by the Lessee after the Closing Date, and Buyer and Seller agree to
remit immediately upon receipt to the other, without interest, any payments
received from Lessee under the Lease which belong the other party under the
terms of this Agreement. Seller agrees to accept the Irrevocable Closing
Agreement (S/N 190) in satisfaction of Buyer’s obligation to pay the Purchase
Price hereunder.


(c)  On or before the Closing Date, Seller shall execute and deliver to its
counsel an original Warranty Bill of Sale for the Aircraft to be delivered to
Buyer, Buyer and Seller shall execute and deliver to its respective counsel four
signed originals of the Assignment Agreement to be delivered to the other party
thereto, and Buyer and Seller and Lessee shall execute and deliver to their
respective counsel four signed originals of the Novation Agreement for delivery
to the other parties thereto, all undated. All documents so executed and
delivered to counsel shall be held in escrow by counsel until released in
accordance with Section 2(e) below.


(d) On the Closing Date and at a mutually agreeable time, each of Buyer, Seller,
Lessee and Owner Participant (directly or through counsel) shall acknowledge and
agree that the conditions precedent to Closing have been satisfied but for the
arrival of the Aircraft at the Delivery Location and the condition subsequent
specified in 2(a) above will take the following actions:


(i) Seller will deliver the Bill of Sale and the Assignment Agreement to Buyer
to be dated, released and become effective as of the Effective Time; (ii) Buyer
will deliver the Assignment Agreement and the Irrevocable Closing Agreement (S/N
190) to Seller to be dated, released and become effective upon the Effective
Time, (iii) Buyer and Seller will deliver the Novation Agreement to each other
and to Lessee to be dated, released and become effective upon the Effective
Time; (iv) Buyer and Seller will authorize registration of the sale (or
confirmation of prospective interests previously filed) with the International
Registry as soon as practicable after the Effective Time.


6

--------------------------------------------------------------------------------


All such documents shall be released and shall become effective at the Effective
Time. As soon as practicable thereafter, Buyer and Seller shall complete a
Delivery Receipt with respect to the Aircraft, which shall conclusively evidence
the acceptance of the Aircraft by Buyer on the date thereof for all purposes of
this Agreement.
 
(e) Title and risk of loss to the Aircraft shall pass to Buyer at the Effective
Time, subject to the terms and conditions of Section 2(a) above.


3. Conditions to Buyer’s Purchase Obligation. Buyer’s obligation to purchase the
Aircraft from Seller is subject to the following conditions precedent:


(a) All representations and warranties of Seller contained in Section 5 hereof
and by Owner Participant in Attachment A hereto shall be true and correct as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date, and no Casualty Occurrence shall have occurred on or before the
Closing Date.


(b) Buyer shall have received confirmation from counsel to Seller that it holds
all documentation to be delivered by Seller under Section 2 hereof and from
counsel to Lessee that it holds the documentation to be delivered by Lessee
under Section 2 hereof.


(c) Buyer shall have received confirmation from Aviation Counsel that upon
registration of the interests with the International Registry referred to in
paragraph (b) above, Aviation Counsel shall issue an opinion of Aviation Counsel
to Buyer (and any assignee of Buyer) to the effect that the interests of Buyer
as owner of the Aircraft and assignee of the Lease have been duly registered
with the International Registry and at the time of such registration there were
no Liens of record against the Aircraft filed with the International Registry.


(d) Buyer shall have received satisfactory assurances of the enforceability of
the Lease under the laws of Canada and its applicable provinces.


(e)  Buyer shall have received a certificate of insurance from Lessee revised to
reflect the interests of Buyer and Lender in the Aircraft and otherwise
complying with the requirements of the Lease.


4. Conditions to Seller’s Sale Obligation. Seller’s obligation to sell the
Aircraft to Buyer is subject to the following conditions precedent:


(a)  All representations and warranties of Buyer contained in Section 6 hereof
shall be true and correct as of the Closing Date with the same force and effect
as though made on and as of the Closing Date, and no Casualty Occurrence shall
have occurred as to the Aircraft on or before the Closing Date.


7

--------------------------------------------------------------------------------


(b) Seller shall have received confirmation from counsel to Buyer that it holds
all documentation to be delivered by Buyer under Section 2 hereof and from
counsel to Lessee that it holds the documentation to be delivered by Lessee
under Section 2 hereof.


(c) Seller shall have received confirmation from Aviation Counsel that upon
registration of the interests with the International Registry referred to in
paragraph (b) above, Aviation Counsel shall issue an opinion of Aviation Counsel
to Seller to the effect that the interests of Buyer as owner of the Aircraft and
assignee of the Lease have been duly registered with the International Registry
and at the time of such registration there were no Liens of record against the
Aircraft filed with the International Registry.


(d) Seller shall have received payment of the Purchase Price in accordance with
the terms hereof.


(e)  Seller shall have received a certificate of insurance from Lessee
satisfying the requirements of Section 20 hereof.


5. Representations, Warranties and Certain Disclaimers of Seller.


(a) Seller, in its individual capacity with respect to clauses (i) and (iv)
below only and otherwise solely as Owner Trustee for Owner Participant,
represents, warrants and covenants as follows:


(i) Seller is a national banking association duly organized and validly existing
under the laws of the United States of America and is the Owner Trustee under
the Trust Agreement.


(ii) Seller has full power and lawful authority to transfer title to the
Aircraft and to assign the Lease to Buyer in accordance with this Agreement, the
Warranty Bill of Sale and the Assignment Agreement and has and will transfer to
Buyer good and marketable title to the Aircraft free and clear of Liens or other
defects in title (other than Permitted Liens) and will assign the Lease to Buyer
free and clear of Liens or other defects in title and will warrant and defend
the same to Buyer.


(iii)  Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby nor compliance by Seller with any of the
terms and provisions hereof will contravene any law, rule or regulation of the
State of Utah or any law, rule or regulation of the United States of America
governing Seller’s banking and trust powers or result in any breach of, or
constitute any default under, any material indenture, mortgage, chattel
mortgage, deed of trust, conditional sales contract, bank loan or credit
agreement, corporate charter, by-law or other agreement or instrument to which
Seller is a party or by which Seller or its properties may be bound or affected.


8

--------------------------------------------------------------------------------


(iv) This Agreement and the consummation of the transactions contemplated hereby
have been duly authorized, executed and delivered by Seller and constitute the
valid, enforceable and binding obligation of Seller (subject only to the effect
of bankruptcy or insolvency laws).


(v) No suit or action, investigation, inquiry or request for information by any
governmental authority or administrative agency against Seller, no suit or
action by any private party against Seller, and no legal or administrative
proceeding has been instituted or threatened against Seller which seeks to delay
or prevent the transactions contemplated hereby or challenge the terms or
provisions of this Agreement.


(vi) Other than the registration of the sale of title to the Aircraft and the
assignment of the Lease with the International Registry, no consent, approval or
authorization of, or declaration, filing or registration with or notice to any
person, entity or governmental authority under the federal or state laws of any
of the United States governing the banking and trust powers of the Seller is
required to be made or obtained by Seller in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby by Seller.


(vii) There are no agreements with the Lessee regarding the Aircraft or the
Lease other than the Lease and the Novation Agreement, and no other amendments
to the Lease have been executed or are under discussion with the Lessee.


(viii) To Seller’s knowledge, neither an Event of Default nor an Event of Loss
has occurred under the Lease, Seller is not in default with respect to any of
its obligations under the Lease, and no prepayment of Rent due under the Lease
has occurred. Seller has not waived any obligations of Lessee under the Lease.


(ix) The Lease is constituted by those documents specified in the definition
thereof in this Agreement and the Lease is in full force and effect and has not
been terminated by the Seller. If any time hereafter Seller shall obtain an
original signed copy of the Lease (or any part thereof), Seller shall promptly
deliver the same to Buyer or as Buyer may direct.
 
(b) THE WARRANTY WITH RESPECT TO TITLE SET FORTH IN SECTION 5(a)(ii) HEREOF IS
EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES WITH RESPECT TO THE AIRCRAFT OF
SELLER OR ANY OF THE OTHER SELLER INDEMNITEES WHETHER WRITTEN, ORAL OR IMPLIED,
AND BUYER EXPRESSLY ACKNOWLEDGES THAT THE AIRCRAFT IS BEING SOLD ON AN “AS IS,
WHERE IS” BASIS, AND WITHOUT ANY OTHER REPRESENTATION, GUARANTIES, OR WARRANTY
OF SELLER OR ANY OF THE OTHER SELLER INDEMNITEES, EXPRESS OR IMPLIED, OF ANY
KIND, ARISING BY LAW OR OTHERWISE. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING SELLER FOR ITSELF AND ON BEHALF OF THE OTHER SELLER INDEMNITEES
SPECIFICALLY DISCLAIMS, AND EXCLUDES HEREFROM, AND BUYER ACKNOWLEDGES AND AGREES
THAT NEITHER SELLER NOR ANY OTHER SELLER INDEMNITEE SHALL BY VIRTUE OF HAVING
SOLD THE AIRCRAFT, BE DEEMED TO HAVE MADE (i) ANY WARRANTY AS TO THE
AIRWORTHINESS OR CONDITION OF THE AIRCRAFT; (ii) ANY EXPRESS 
 
9

--------------------------------------------------------------------------------


OR IMPLIED REPRESENTATION OR WARRANTY AS TO THE MERCHANTABILITY, FITNESS,
DESIGN, OR CONDITION OF, OR AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP IN
THE AIRCRAFT; (iii) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY OF FREEDOM
FROM ANY RIGHTFUL CLAIM BY WAY OF INFRINGEMENT OR THE LIKE; (iv) ANY IMPLIED
REPRESENTATION OR WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING
OR USAGE OF TRADE; OR (v) ANY OTHER REPRESENTATION OR WARRANTY (EXCEPTING THE
EXPRESS WARRANTY WITH RESPECT TO TITLE AND THE ABSENCE OF LIENS SET FORTH IN
SECTION 5(a)(ii) ABOVE). NEITHER SELLER NOR ANY OTHER SELLER INDEMNITEE SHALL
HAVE ANY RESPONSIBILITY OR LIABILITY TO BUYER OR ANY OTHER PERSON, WHETHER
ARISING IN CONTRACT OR TORT, OUT OF ANY NEGLIGENCE OR STRICT LIABILITY OF SELLER
OR SUCH SELLER INDEMNITEE OR OTHERWISE, FOR (i) ANY LIABILITY, LOSS OR DAMAGE
CAUSED OR ALLEGED TO BE CAUSED DIRECTLY OR INDIRECTLY BY THE AIRCRAFT, ANY
ENGINE OR ANY PART THEREOF OR BY ANY INADEQUACY THEREOF OR DEFICIENCY OR DEFECT
THEREIN, INCLUDING WITHOUT LIMITATION, ANY FAILURE OF THE AIRCRAFT OR ANY PART
THEREOF TO PROCESS ACCURATELY DATE AND TIME RECORDS, (ii) THE USE, OPERATION,
PERFORMANCE OF THE AIRCRAFT OR ANY RISKS RELATING THERETO, OR (iii) THE
OPERATION, SERVICING, MAINTENANCE, REPAIR, OR IMPROVEMENT OF THE AIRCRAFT.


6. Certain Representations, Warranties and Covenants of Buyer. Buyer represents,
warrants and covenants as follows:


(a) Buyer is a corporation in good standing under the laws of California
and has the corporate power and authority to carry on its business as presently
conducted and to perform its obligations under this Agreement and is a “citizen
of the United States” within the meaning of the applicable provisions of the
Federal Aviation Act.


(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby nor compliance by Buyer with any of the
terms and provisions hereof will contravene any law, rule or regulation binding
on Buyer or result in any breach of, or constitute any default under, any
material indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, bank loan or credit agreement, corporate charter, by-law or other
agreement or instrument to which Buyer is a party or by which Buyer or its
properties may be bound or affected.


(c) This Agreement and the consummation of the transactions contemplated hereby
have been duly authorized, executed and delivered by Buyer and constitutes the
valid, enforceable and binding obligation of Buyer (subject only to the effect
of bankruptcy or insolvency laws);


10

--------------------------------------------------------------------------------


(d) No suit or action, investigation, inquiry or request for information by any
governmental authority or administrative agency against Buyer, no suit or action
by any private party against Buyer, and no legal or administrative proceeding
has been instituted or threatened against Buyer which seeks to delay or prevent
the transactions contemplated hereby or challenge the terms or provisions of
this Agreement.


(e) Other than the registration of the sale of title to the Aircraft and the
assignment of the Lease with the International Registry, no consent, approval or
authorization of, or declaration, filing or registration with or notice to any
person, entity or governmental authority under the federal or state laws of any
of the United States governing the Buyer is required to be made or obtained by
Buyer in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by Buyer.


(f) Buyer has inspected the Aircraft and BUYER WILL TAKE AND ACCEPT THE AIRCRAFT
“AS IS” AND “WHERE IS”, WITHOUT RECOURSE TO OR WARRANTY BY SELLER EXCEPT AS
SPECIFICALLY STATED IN SECTION 5(a)(ii) HEREOF.


7. Indemnification.


(a) By Buyer. Buyer agrees to indemnify, defend and hold harmless each Seller
Indemnitee from any and all liabilities, damages, losses, expenses, demands,
claims, suits or judgments by, or on behalf of Buyer, or any third party or
parties, including reasonable attorneys' fees and disbursements, arising from or
relating to (i) any breach of any representation, warranty or covenant made by
Buyer under this Agreement, (ii) any obligations of the lessor arising under or
related to the Lease on and after the Effective Time and (iii) for death of, or
bodily injury to, any person, and for the loss of, damage to, or destruction of
any property, in any manner arising out of the Aircraft, or any defect therein,
or the leasing, care, control, ownership, registration, maintenance, use or
operation of the Aircraft on and after the Effective Time. Buyer's obligations
to any Seller Indemnitee hereunder shall not apply to any death, injury, loss,
damage or destruction which was caused by the gross negligence or willful
misconduct of such Indemnitee. Buyer shall have the obligation to control the
negotiation and settlement of any claim or defense of any action or suit brought
against any of the parties indemnified pursuant to this Section 7(a). Each
Seller Indemnitee shall reasonably assist Buyer, if requested by Buyer, in the
defense of any such action or suit, at Buyer's expense, without releasing or
waiving any obligation, liability or undertaking on the part of Buyer under this
Section 7(a).


(b) By Seller. Seller agrees to indemnify, defend and hold harmless each Buyer
Indemnitee from any and all liabilities, damages, losses, expenses, demands,
claims, suits or judgments by, or on behalf of Seller, or any third party or
parties, including reasonable attorneys' fees and disbursements, arising from or
relating to (i) any breach of any representation, warranty or covenant made by
Seller under this Agreement, (ii) any obligations of the lessor arising under or
related to the Lease prior to the Effective Time and (iii) for death of, or
bodily injury to, any person, and for the loss of, damage to, or destruction of
any property, in any manner arising out of the Aircraft, or any defect therein,
or the leasing, care, control, ownership, registration, maintenance, leasing,
use or operation of the Aircraft before the Effective Time. Seller's obligations
to any Buyer Indemnitee hereunder shall not apply to any death, injury, loss,
damage or destruction which was caused by the gross negligence or willful
misconduct of such Buyer Indemnitee. Seller shall have the obligation to control
the negotiation and settlement of any claim or defense of any action or suit
brought against any of the parties indemnified pursuant to this Section 7(b).
Each Buyer Indemnitee shall reasonably assist Seller, if requested by Seller, in
the defense of any such action or suit, at Seller's expense, without releasing
or waiving any obligation, liability or undertaking on the part of Seller under
this Section 7(b).


11

--------------------------------------------------------------------------------


8. Commissions and Brokers.


Neither Seller nor Buyer has engaged the services of a broker or similar
representative with respect to this transaction, other than the engagement of
Sigma Aircraft Management, LLC by Seller. Each party agrees to indemnify and
hold the other harmless from and against any and all other claims, suits,
damages, costs and expenses (including, but not limited to reasonable attorney’s
fees) asserted by any agent, broker or other third party for any commission or
compensation of any nature whatsoever based upon the sale of the Aircraft, if
such claim, damage, cost or expense arises out of any action or alleged action
by the indemnifying party, its employees or agents.


9. Taxes.


The Purchase Price for the Aircraft does not include the amount of any Taxes,
and Buyer shall be responsible for and shall pay the amount of any applicable
Taxes arising out of the transfer of title to the Aircraft from Seller to Buyer.
In the event Seller shall have paid or is required to pay any Taxes for which
Buyer is responsible pursuant to this Section 9, Buyer shall indemnify and hold
Seller (or Owner Participant, as the case may be) harmless on an after tax basis
from and against such Taxes, and from all attorneys’ fees, costs and expenses
incurred in connection with such Taxes. If any claim is made against Seller (or
Owner Participant, as the case may be) for Taxes for which Buyer is responsible
pursuant to this Section 9, Seller shall promptly notify Buyer. Seller (or Owner
Participant, as the case may be) shall solely be liable for, and Buyer shall
have no obligation in respect of, any Taxes based on the net income of Seller
(or Owner Participant, as the case may be). Seller and Buyer agree to use
commercially reasonable efforts (without cost to either party unless otherwise
agreed) to minimize the risk of imposition of Taxes and if Taxes are imposed to
reduce the effect and amount thereof, including applying for refunds.


10. International Registry Filings. Seller and Buyer each agree to appoint
Aviation Counsel to act as its professional user entity in connection with the
Closing, subject to satisfaction of the conditions specified in Sections 3 and 4
hereof, to initiate all filings of and to file all interests in aircraft objects
relating to this transaction with the International Registry under the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on Matters Specific to Aircraft Equipment (collectively, the
“Cape Town Rules”), and each hereby consents to such filings. Seller and Buyer
each agree that prospective filings can be made with respect to the sale of the
Aircraft upon satisfaction of the conditions precedent to Closing other than the
arrival of the Aircraft at the Delivery Location.


12

--------------------------------------------------------------------------------


11. Further Assurances. Seller and Buyer shall, from time to time, do and
perform such other and further acts and execute and deliver any and all such
other and further instruments as may be required by law or reasonably requested
by the other party to establish, maintain and protect the respective rights and
remedies of the other and to carry out and effect the intent and purpose of this
Agreement.


12. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Seller and Buyer, and their respective successors and assigns.
This Agreement may not be assigned by either party without the prior written
consent of the other. Notwithstanding the foregoing, Seller hereby consents to
the collateral assignment by Buyer of its rights (but not its obligations)
hereunder to Lender.


13. Entire Agreement; Amendments. This Agreement (including all schedules and
attachments hereto) embodies the complete and entire agreement and understanding
of the parties with respect to the subject matter hereof and supersedes all
prior oral or written communications regarding the subject matter hereof. Any
amendment hereto must be in writing, be signed by all parties and specifically
refer to this Agreement. This Agreement will be binding upon the successors and
assigns of the parties hereto.


14. Expenses. Each party hereto shall bear its own costs and expenses, including
costs of legal and other professional counsel. Seller and Buyer shall each pay
one-half of the fees, expenses and costs (including legal fees) of Lessee, if
any, incurred in connection with the sale of the Aircraft and the assignment of
the Lease. Buyer and Seller shall each pay one-half of the fees, expenses and
costs of Aviation Counsel, including without limitation all filing fees payable
pursuant to the Cape Town Rules.


15. Applicable Law. THIS AGREEMENT AND ALL OTHER RELATED INSTRUMENTS AND
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL, IN ALL RESPECTS, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW)), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. Each of
the parties hereto hereby submits to the nonexclusive jurisdiction of the courts
of the State of New York and any federal court of the United States of America
sitting in New York, New York and consents to the service of process out of any
of the foregoing courts by mailing of copies of the summons and proceedings
thereof to such party at the address below.


16. Notices. Any notice required or permitted to be given pursuant to this
Agreement shall be sent by overnight delivery by a U.S. nationally-recognized
courier service or facsimile transmission, receipt acknowledged, to the
addresses appearing beneath the signatures of the parties hereto or to such
other address as the party to receive the notice from time to time may designate
in writing. Any notice so delivered will be effective upon the actual receipt
thereof by the party to whom such notice is addressed.


13

--------------------------------------------------------------------------------


17. Survival of Representations. All representations, warranties and indemnities
contained in this Agreement shall survive the Closing Date, and shall continue
in effect notwithstanding any expiration or termination of this Agreement to the
extent required for full performance and satisfaction thereof.


18. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute one and the same
instrument.


19. Waiver. Neither this Agreement nor any provision hereof may be changed,
waived or discharged orally but only by an instrument in writing signed by the
party against which enforcement of the change, waiver or discharge is sought.


20. Post-Closing Insurance. Buyer shall use commercial reasonably efforts (at no
cost to Buyer) so that the Seller Indemnitees shall be named as an additional
assured party on the Lessee’s third party legal liability insurance with respect
to the Aircraft for a period of two years after the Closing Date.


21. The Owner Trustee. Wells Fargo Bank Northwest, National Association is
executing this Agreement solely in its capacity as Owner Trustee under the Trust
Agreement and not in its individual capacity (except as expressly stated herein)
and in no case shall Wells Fargo Bank Northwest, National Association (or any
entity acting as Owner Trustee under the Trust Agreement) be personally liable
for or on account of any of the statements, representations, warranties,
covenants or obligations stated to be those of the Seller hereunder, all such
liability, if any, being expressly waived by the parties hereto and any Person
claiming by, through, or under such party.


[signature page follows]





14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Aircraft Purchase
Agreement C-GVTA to be executed by their duly authorized representatives
effective as of date first written above.


Seller: 
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
Not in its individual capacity but solely as Owner Trustee
 
By:________________________________
 
Name:______________________________
 
Title:_______________________________
Buyer: 
COMPASS CAPITAL CORPORATION
 
 
 
 
By:________________________________
 
Name:______________________________
 
Title:_______________________________
Corporate Trust Lease Group
299 South Main Street, 12th Floor
MAC: U1228-120
Salt Lake City, UT 84111
Attention: Michael Hoggan, Vice President
T 801-246-2755
F 801-246-5053
 
With a copy to Owner Participant:
PLM Equipment Growth Fund V Liquidating Trust
c/o PLM Financial Services, Inc., Trustee
Address: 1889 Sunset Blvd.
San Diego, CA 92103
Attention: Richard Brock, Chief Financial Officer
T 619-299-4133
F 619-299-4133
 
750 Battery Street, Suite 430
San Francisco, CA 94111
Attention: Ben J. Assaf, E.V.P.
T 415-392-4900
F 415-392-9142






 